DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 — 2, 4 – 10, 12, 14 and 56 — 59 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Liu et al (U.S. Patent Application No. 2010/0108172 A1) in view of Warby
(U.S. Patent No. 2005/0092679 A1) and Ellul et al (U.S. 6,630,538 B1) and Yamaoka et al (U.S.
Patent No. 4,722,973).
With regard to Claims 1 — 2, 4 and 7, Liu et al disclose a flexible tube (tubing;
paragraph 0011) comprising a first polymer layer that is a liner comprising polyolefin (paragraph 0026) and a second polymer layer adjacent to the first polymer layer as shown in Figure 2 that comprises a polyolefin (propylenic polymer; paragraph 0025) having a Shore A durometer hardness of 50 to 85 Shore A (paragraph 0022); the tube is therefore free of an adhesive layer between the first polymer layer and the second polymer layer, and consists of the first polymer layer and second polymer layer; other polymers are not disclosed in the first polymer layer; the first polymer layer therefore consists of the polyolefin. Although the disclosed range of hardness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to select any value within the disclosed range, including values that overlap the claimed range. MPEP 2144.05. The tube is for fluid transfer in medical care, including a dispenser (paragraph 0040). Liu et al fail to disclose a 
Warby teaches a polyolefin (polyethylene; paragraph 0043) that is free of extractables
(paragraph 0067) for the purpose of eliminating extractables from polyolefins that contact
pharmaceuticals (paragraph 0003).
It therefore would have been obvious for one of ordinary skill in the art to provide a
polyolefin that is free of extractables in order to contact pharmaceuticals as taught by Warby.
Ellul et al teach a polypropylene that is a homopolymer (column 4, lines 26 — 29)
comprising ethylene propylene copolymer (column 5, lines 52 — 57), that is heterophasic
because the ethylene propylene copolymer is micro — size particles (column 6, lines 61 — 62) for the purpose of obtaining good processability and physical properties (column 1, lines 8 — 14).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
heterophasic polypropylene comprising a first polymer that is a polypropylene homopolymer
matrix, and that consists of the polypropylene, and the ethylene propylene copolymer, which is a
second polymer that consists of the ethylene propylene copolymer and which is dispersed within
the polypropylene matrix.
No other polymers are taught by Ellul et al. The heterophasic polypropylene would
therefore consist of a two polymer system. Less than 1% additives by weight is therefore obtained.
Yamaoka et al teach a tube comprising rubber (column 1, lines 5 — 14) that is ethylene
propylene copolymer (column 6, lines 39 — 49) having a density less than 0.915 g/cc (column

strength (column 8, lines 49 — 60).
It therefore would have been obvious for one of ordinary skill in the art to provide for
ethylene propylene copolymer having a density that is less than 0.915 g/cc in order to obtain high
tensile strength and flexibility as taught by Yamaoka et al.
With regard to Claim 5, the second polymer layer disclosed by Liu et al comprises SEBS
(paragraph 0016).
With regard to Claim 6, the second polymer layer disclosed by Liu et al is a
polypropylene (paragraph 0013).
With regard to Claims 8 — 9, the second polymer layer disclosed by Liu et al comprises
a polyethylene (copolymer of polypropylene with ethylene; paragraph 0013) in the amount of
30% by weight to 60% by weight (paragraph 0019).
With regard to Claim 10, Warby et al teach an oil (paragraph 0060 of Warby et al).
With regard to Claim 12, the second polymer layer disclosed by Liu et al comprises a styrenic block copolymer (paragraph 0016) in the amount of 40% by weight to 70% by weight
(paragraph 0019).
With regard to Claim 14, Liu et al do not require a first polymer layer comprising
additives; the claimed aspect of a layer that is substantially free of additives is therefore
disclosed by Liu et al.
With regard to Claims 56 — 59, the claimed burst pressure, surface roughness, milk
protein binding and biopharma protein would therefore be obtained.



3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated November 18, 2021, that additives are taught by Ellul et al, in column 6, lines 41 – 60. 
However, column 6, lines 41 – 60 states that the invention ‘may’ include plasticizers or other additives. The additives are therefore not required.
Applicant also argues on page 8 that additives are taught in the Tables.
However, in column 8, lines 40 – 45, it is stated that the Tables are preferred embodiments, and it is not stated that the invention is limited to the embodiments.

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782